Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 1 of 61




                USA v. Tyrone Williams
              Case No. CR 18–00224 SI




               EXHIBIT A
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 1Page
                                                           of 142 ofPageID
                                                                     61    15
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 2Page
                                                           of 143 ofPageID
                                                                     61    16
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 3Page
                                                           of 144 ofPageID
                                                                     61    17
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 4Page
                                                           of 145 ofPageID
                                                                     61    18
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 5Page
                                                           of 146 ofPageID
                                                                     61    19
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 6Page
                                                           of 147 ofPageID
                                                                     61    20
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 7Page
                                                           of 148 ofPageID
                                                                     61    21
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 8Page
                                                           of 149 ofPageID
                                                                     61    22
Case 2:14-cr-20068-JPM
     Case 3:18-cr-00224-SI
                        Document
                           Document
                                 2 Filed
                                    5-1 03/13/14
                                         Filed 10/09/20
                                                   Page Page
                                                        9 of 14
                                                              10 of
                                                                 PageID
                                                                    61  23
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 10
                                                         Page
                                                            of 14
                                                                11 ofPageID
                                                                      61    24
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 11
                                                         Page
                                                            of 14
                                                                12 ofPageID
                                                                      61    25
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 12
                                                         Page
                                                            of 14
                                                                13 ofPageID
                                                                      61    26
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 13
                                                         Page
                                                            of 14
                                                                14 ofPageID
                                                                      61    27
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 2 Filed
                                     5-1 03/13/14
                                          Filed 10/09/20
                                                    Page 14
                                                         Page
                                                            of 14
                                                                15 ofPageID
                                                                      61    28
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 16 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT B
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 104 5-1
                                      FiledFiled
                                            04/04/14
                                                 10/09/20
                                                       PagePage
                                                            1 of 1
                                                                 17 of
                                                                    PageID
                                                                       61  191
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 18 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT C
 Case 2:14-cr-20068-JPM
       Case 3:18-cr-00224-SI
                         Document
                             Document
                                  126 5-1
                                       FiledFiled
                                             04/09/14
                                                  10/09/20
                                                        PagePage
                                                             1 of 1
                                                                  19 of
                                                                     PageID
                                                                        61  224




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TENNESSEE
                                        Western Division

UNITED STATES OF AMERICA

-vs-                                                               Case No.      2:14cr20068-4-SHM

TYRONE WILLIAMS



                           ORDER OF DETENTION PENDING TRIAL

                                                   FINDINGS

         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been

held. The following facts and circumstances require the defendant to be detained pending trial.

         The defendant makes no application for release at this time. A motion for conditions
         of release and a detention hearing may be filed at a later date.


                                   DIRECTIONS REGARDING DETENTION

         TYRONE WILLIAMS is committed to the custody of the Attorney General or his designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal TYRONE WILLIAMS shall be afforded a
reasonable opportunity for private consultation with defense counsel. On order of a Court of the
United States or on request of an attorney for the government, the person in charge of the corrections
facility shall deliver the Defendant to the United States marshal for the purpose of an appearance
in connection with a Court proceeding
Date:    April 9, 2014                                   s/ Tu M. Pham
                                                         TU M. PHAM
                                                UNITED STATES MAGISTRATE JUDGE
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 20 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT D
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 351 5-1
                                      FiledFiled
                                            10/30/14
                                                 10/09/20
                                                       PagePage
                                                            1 of 3
                                                                 21 of
                                                                    PageID
                                                                       61  500
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 351 5-1
                                      FiledFiled
                                            10/30/14
                                                 10/09/20
                                                       PagePage
                                                            2 of 3
                                                                 22 of
                                                                    PageID
                                                                       61  501
Case 2:14-cr-20068-JPM
      Case 3:18-cr-00224-SI
                        Document
                            Document
                                 351 5-1
                                      FiledFiled
                                            10/30/14
                                                 10/09/20
                                                       PagePage
                                                            3 of 3
                                                                 23 of
                                                                    PageID
                                                                       61  502
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 24 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT E
                Case 2:14-cr-20068-JPM
                      Case 3:18-cr-00224-SI
                                        Document
                                            Document
                                                 457 5-1
                                                      FiledFiled
                                                            01/28/15
                                                                 10/09/20
                                                                       PagePage
                                                                            1 of 5
                                                                                 25 of
                                                                                    PageID
                                                                                       61  781
$2%    5HY -XGJPHQWLQD&ULPLQDO&DVH
                6KHHW



                                            81,7('67$7(6',675,&7&2857
                                                           BBBBBBBBBB'LVWULFWRI
                                                             Western District of Tennessee
                                                                                   BBBBBBBBBB
                81,7('67$7(62)$0(5,&$                                            JUDGMENT IN A CRIMINAL CASE
                                    v.
                        TYRONE WILLIAMS                                             &DVH1XPEHU 2:14CR20068-04-JPM
                                                                                    8601XPEHU 19604-111
                                                                                    Andre B. Mathis, CJA
                                                                                    'HIHQGDQW¶V$WWRUQH\
THE DEFENDANT:
✔SOHDGHGJXLOW\WRFRXQW V
G                                        Nine (9) of the Indictment on 10/30/2014

G SOHDGHGQRORFRQWHQGHUHWRFRXQW V
   ZKLFKZDVDFFHSWHGE\WKHFRXUW
G ZDVIRXQGJXLOW\RQFRXQW V
   DIWHUDSOHDRIQRWJXLOW\

7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

Title & Section                     Nature of Offense                                                           Offense Ended            Count(s)
 21 U.S.C. §§ 841(a)(1),             Conspiracy to Possess with Intent to Distribute and to                      2/28/2014                9

 846 & 841(b)(1)(B)                  Distribute a Controlled Substance - Marijuana



       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                   5       RIWKLVMXGJPHQW7KHVHQWHQFHLVLPSRVHGSXUVXDQWWR
WKH6HQWHQFLQJ5HIRUP$FWRI
G 7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
✔&RXQW V
G                 Eight (8)                                  ✔ LV
                                                             G       G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPHUHVLGHQFH
RUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,IRUGHUHGWRSD\UHVWLWXWLRQ
WKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLFFLUFXPVWDQFHV

                                                                             1/26/2015
                                                                            'DWHRI,PSRVLWLRQRI-XGJPHQW


                                                                             s/Jon Phipps McCalla
                                                                            6LJQDWXUHRI-XGJH




                                                                             Jon Phipps McCalla              U.S. District Judge
                                                                            1DPHDQG7LWOHRI-XGJH


                                                                             1/28/2015
                                                                            'DWH
              Case 2:14-cr-20068-JPM
                    Case 3:18-cr-00224-SI
                                      Document
                                          Document
                                               457 5-1
                                                    FiledFiled
                                                          01/28/15
                                                               10/09/20
                                                                     PagePage
                                                                          2 of 5
                                                                               26 of
                                                                                  PageID
                                                                                     61  782
$2%      5HY -XGJPHQWLQ&ULPLQDO&DVH
            6KHHW²,PSULVRQPHQW

                                                                                                         -XGJPHQW²3DJH   2   RI   5
'()(1'$17 TYRONE WILLIAMS
&$6(180%(5 2:14CR20068-04-JPM


                                                              IMPRISONMENT

         7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUD
WRWDOWHUPRI
               66 MONTHS




    ✔
    G     7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV

      The defendant be incarcerated in a facility with a Residential Drug Abuse Program (RDAP) as close to Oakland, CA as
 possible.


    ✔
    G     7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

    G 7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
          G DW                                       G DP      G SP         RQ                                         

          G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

    G 7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
          G EHIRUHSPRQ                                                

          G DVQRWLILHGE\WKH&OHUNRI&RXUW
          G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                    RETURN
,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




          'HIHQGDQWGHOLYHUHGRQ                                                           WR

D                                                     ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW



                                                                                                      81,7('67$7(60$56+$/


                                                                            %\
                                                                                                   '(387<81,7('67$7(60$56+$/
                Case 2:14-cr-20068-JPM
                      Case 3:18-cr-00224-SI
                                        Document
                                            Document
                                                 457 5-1
                                                      FiledFiled
                                                            01/28/15
                                                                 10/09/20
                                                                       PagePage
                                                                            3 of 5
                                                                                 27 of
                                                                                    PageID
                                                                                       61  783
$2%       5HY -XGJPHQWLQD&ULPLQDO&DVH
             6KHHW²6XSHUYLVHG5HOHDVH
                                                                                                                 -XGJPHQW²3DJH         3     RI        5
'()(1'$17 TYRONE WILLIAMS
&$6(180%(5 2:14CR20068-04-JPM
                                                           SUPERVISED RELEASE
8SRQUHOHDVHIURPLPSULVRQPHQWWKHGHIHQGDQWVKDOOEHRQVXSHUYLVHGUHOHDVHIRUDWHUPRI
         4 YEARS

        7KHGHIHQGDQWPXVWUHSRUWWRWKHSUREDWLRQRIILFHLQWKHGLVWULFWWRZKLFKWKHGHIHQGDQWLVUHOHDVHGZLWKLQKRXUVRIUHOHDVHIURPWKH
FXVWRG\RIWKH%XUHDXRI3ULVRQV
7KHGHIHQGDQWVKDOOQRWFRPPLWDQRWKHUIHGHUDOVWDWHRUORFDOFULPH
7KHGHIHQGDQWVKDOOQRWXQODZIXOO\SRVVHVVDFRQWUROOHGVXEVWDQFH7KHGHIHQGDQWVKDOOUHIUDLQIURPDQ\XQODZIXOXVHRIDFRQWUROOHG
VXEVWDQFH7KHGHIHQGDQWVKDOOVXEPLWWRRQHGUXJWHVWZLWKLQGD\VRIUHOHDVHIURPLPSULVRQPHQWDQGDWOHDVWWZRSHULRGLFGUXJWHVWV
WKHUHDIWHUDVGHWHUPLQHGE\WKHFRXUW
G 7KHDERYHGUXJWHVWLQJFRQGLWLRQLVVXVSHQGHGEDVHGRQWKHFRXUW¶VGHWHUPLQDWLRQWKDWWKHGHIHQGDQWSRVHVDORZULVNRI
       IXWXUHVXEVWDQFHDEXVH(Check, if applicable.)

✔ 7KHGHIHQGDQWVKDOOQRWSRVVHVVDILUHDUPDPPXQLWLRQGHVWUXFWLYHGHYLFHRUDQ\RWKHUGDQJHURXVZHDSRQ(Check, if applicable.)
G
✔ 7KHGHIHQGDQWVKDOOFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU(Check, if applicable.)
G

G 7KHGHIHQGDQWVKDOOFRPSO\ZLWKWKHUHTXLUHPHQWVRIWKH6H[2IIHQGHU5HJLVWUDWLRQDQG1RWLILFDWLRQ$FW      86&et seq
  DVGLUHFWHGE\WKHSUREDWLRQRIILFHUWKH%XUHDXRI3ULVRQVRUDQ\VWDWHVH[RIIHQGHUUHJLVWUDWLRQDJHQF\LQZKLFKKHRUVKHUHVLGHV
       ZRUNVLVDVWXGHQWRUZDVFRQYLFWHGRIDTXDOLI\LQJRIIHQVH(Check, if applicable.)

G 7KHGHIHQGDQWVKDOOSDUWLFLSDWHLQDQDSSURYHGSURJUDPIRUGRPHVWLFYLROHQFH(Check, if applicable.)
        ,IWKLVMXGJPHQWLPSRVHVDILQHRUUHVWLWXWLRQLWLVDFRQGLWLRQRIVXSHUYLVHGUHOHDVHWKDWWKHGHIHQGDQWSD\LQDFFRUGDQFHZLWKWKH
6FKHGXOHRI3D\PHQWVVKHHWRIWKLVMXGJPHQW
         7KHGHIHQGDQWPXVWFRPSO\ZLWKWKHVWDQGDUGFRQGLWLRQVWKDWKDYHEHHQDGRSWHGE\WKLVFRXUWDVZHOODVZLWKDQ\DGGLWLRQDOFRQGLWLRQV
RQWKHDWWDFKHGSDJH

                                          STANDARD CONDITIONS OF SUPERVISION
         WKHGHIHQGDQWVKDOOQRWOHDYHWKHMXGLFLDOGLVWULFWZLWKRXWWKHSHUPLVVLRQRIWKHFRXUWRUSUREDWLRQRIILFHU
         WKHGHIHQGDQWVKDOOUHSRUWWRWKHSUREDWLRQRIILFHULQDPDQQHUDQGIUHTXHQF\GLUHFWHGE\WKHFRXUWRUSUREDWLRQRIILFHU
         WKHGHIHQGDQWVKDOODQVZHUWUXWKIXOO\DOOLQTXLULHVE\WKHSUREDWLRQRIILFHUDQGIROORZWKHLQVWUXFWLRQVRIWKHSUREDWLRQRIILFHU
    WKHGHIHQGDQWVKDOOZRUNUHJXODUO\DWDODZIXORFFXSDWLRQXQOHVVH[FXVHGE\WKHSUREDWLRQRIILFHUIRUVFKRROLQJWUDLQLQJRURWKHU
          DFFHSWDEOHUHDVRQV
    WKHGHIHQGDQWVKDOOQRWLI\WKHSUREDWLRQRIILFHUDWOHDVWWHQGD\VSULRUWRDQ\FKDQJHLQUHVLGHQFHRUHPSOR\PHQW
    WKHGHIHQGDQWVKDOOUHIUDLQIURPH[FHVVLYHXVHRIDOFRKRODQGVKDOOQRWSXUFKDVHSRVVHVVXVHGLVWULEXWHRUDGPLQLVWHUDQ\FRQWUROOHG
          VXEVWDQFHRUDQ\SDUDSKHUQDOLDUHODWHGWRDQ\FRQWUROOHGVXEVWDQFHVH[FHSWDVSUHVFULEHGE\DSK\VLFLDQDQGVKDOOVXEPLWWRSHULRGLF
   XULQDO\VLVWHVWDVGLUHFWHGE\WKHSUREDWLRQRIILFHUWRGHWHUPLQHWKHXVHRIDQ\FRQWUROOHGVXEVWDQFH
    WKHGHIHQGDQWVKDOOQRWIUHTXHQWSODFHVZKHUHFRQWUROOHGVXEVWDQFHVDUHLOOHJDOO\VROGXVHGGLVWULEXWHGRUDGPLQLVWHUHGDQGVKDOO
   VXEPLWWRSHULRGLFXULQDO\VLVWHVWDVGLUHFWHGE\WKHSUREDWLRQRIILFHUWRGHWHUPLQHWKHXVHRIDQ\FRQWUROOHGVXEVWDQFH
    WKHGHIHQGDQWVKDOOQRWDVVRFLDWHZLWKDQ\SHUVRQVHQJDJHGLQFULPLQDODFWLYLW\DQGVKDOOQRWDVVRFLDWHZLWKDQ\SHUVRQFRQYLFWHGRID
          IHORQ\XQOHVVJUDQWHGSHUPLVVLRQWRGRVRE\WKHSUREDWLRQRIILFHU
  WKHGHIHQGDQWVKDOOSHUPLWDSUREDWLRQRIILFHUWRYLVLWKLPRUKHUDWDQ\WLPHDWKRPHRUHOVHZKHUHDQGVKDOOSHUPLWFRQILVFDWLRQRIDQ\
          FRQWUDEDQGREVHUYHGLQSODLQYLHZRIWKHSUREDWLRQRIILFHU
  WKHGHIHQGDQWVKDOOQRWLI\WKHSUREDWLRQRIILFHUZLWKLQVHYHQW\WZRKRXUVRIEHLQJDUUHVWHGRUTXHVWLRQHGE\DODZHQIRUFHPHQWRIILFHU
  WKHGHIHQGDQWVKDOOQRWHQWHULQWRDQ\DJUHHPHQWWRDFWDVDQLQIRUPHURUDVSHFLDODJHQWRIDODZHQIRUFHPHQWDJHQF\ZLWKRXWWKH
         SHUPLVVLRQRIWKHFRXUWDQG

        DVGLUHFWHGE\WKHSUREDWLRQRIILFHUWKHGHIHQGDQWVKDOOQRWLI\WKLUGSDUWLHVRIULVNVWKDWPD\EHRFFDVLRQHGE\WKHGHIHQGDQW¶VFULPLQDO
          UHFRUG RU SHUVRQDO KLVWRU\ RU FKDUDFWHULVWLFV DQG VKDOO SHUPLWWKH SUREDWLRQ RIILFHU WR PDNH VXFK QRWLILFDWLRQV DQG WR FRQILUP WKH
          GHIHQGDQW¶VFRPSOLDQFHZLWKVXFKQRWLILFDWLRQUHTXLUHPHQW

 LIWKLVMXGJPHQWLPSRVHVDILQHRUDUHVWLWXWLRQREOLJDWLRQLWVKDOOEHDFRQGLWLRQRIVXSHUYLVHGUHOHDVHWKDWWKHGHIHQGDQWSD\DQ\
VXFKILQHRUUHVWLWXWLRQLQDFFRUGDQFHZLWKWKH6FKHGXOHRI3D\PHQWVVHWIRUWKLQWKH&ULPLQDO0RQHWDU\3HQDOWLHVVKHHWRIWKLVMXGJPHQW
           Case 2:14-cr-20068-JPM
                 Case 3:18-cr-00224-SI
                                   Document
                                       Document
                                            457 5-1
                                                 FiledFiled
                                                       01/28/15
                                                            10/09/20
                                                                  PagePage
                                                                       4 of 5
                                                                            28 of
                                                                               PageID
                                                                                  61  784
$2%    5HY -XGJPHQWLQD&ULPLQDO&DVH
          6KHHW$²6XSHUYLVHG5HOHDVH
                                                                                            -XGJPHQW²3DJH   4   RI   5
'()(1'$17 TYRONE WILLIAMS
&$6(180%(5 2:14CR20068-04-JPM

                                    ADDITIONAL SUPERVISED RELEASE TERMS

 1. The defendant shall submit to drug testing and drug treatment programs as directed by the Probation Officer.

 2. The defendant shall participate in vocational training as directed by the Probation Officer.

 3. The defendant shall participate in Moral Reconation Therapy (MRT) as directed by the Probation Officer.
             Case 2:14-cr-20068-JPM
                   Case 3:18-cr-00224-SI
                                     Document
                                         Document
                                              457 5-1
                                                   FiledFiled
                                                         01/28/15
                                                              10/09/20
                                                                    PagePage
                                                                         5 of 5
                                                                              29 of
                                                                                 PageID
                                                                                    61  785
$2%    5HY -XGJPHQWLQD&ULPLQDO&DVH
          6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                     -XGJPHQW²3DJH     5    RI        5
'()(1'$17 TYRONE WILLIAMS
&$6(180%(5 2:14CR20068-04-JPM
                                               CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                      Assessment                                         Fine                              Restitution
TOTALS            $ 100.00                                             $ 0.00                           $ 0.00
              (Due immediately)

G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                    $QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

Name of Payee                     Address                                 Total Loss*         Restitution Ordered Priority or Percentage




TOTALS                                                         0.00                               0.00


G    5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G    7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHUHVWLWXWLRQRUILQHLVSDLGLQIXOOEHIRUHWKH
     ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
     WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G    7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

     G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRUWKH              G ILQH    G UHVWLWXWLRQ
     G WKHLQWHUHVWUHTXLUHPHQWIRUWKH              G ILQH    G UHVWLWXWLRQLVPRGLILHGDVIROORZV


 )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRUDIWHU
6HSWHPEHUEXWEHIRUH$SULO
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 30 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




                EXHIBIT F
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 31 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 32 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT G
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 33 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 34 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 35 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 36 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT H
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 37 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 38 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




                EXHIBIT I
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 39 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 40 of 61
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 41 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




                EXHIBIT J
                           Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 42 of 61




         BOARD

                               March 17th, 2020
     Melvin Landry
    President/Founder
                               RE: Tyrone Williams

     Larry McMullen            Dear Judge Illston
      Vice President

                               Founded in 1987, the Oakland Rebels Youth Basketball Club is a non-profit organization
                               created to help youth develop not only their basketball skills, but also the academic and
     Briana Fisher
    Sergeant At Arms           social skills needed to help them reach their full potential. Since the start of our
                               organization, we have grown largely in terms of the number of players and families we
                               serve. Because of this growth, we have had to do more outreach to find the best of the best
      Nicole Nelson            in volunteers who care about strengthening our community and know how to connect well
        Treasurer              with our youth. Volunteer members like Tyrone Williams are the core of our program’s
                               mission and success as they demonstrate what dedication and hard work can help us
                               achieve.
       Ria Cotton
        Secretary
                               Tyrone is an exemplary gentleman who has made many great contributions to the Oakland
                               Rebels. Tyrone strives to enrich his community on a daily basis as he frequently devotes
   Cathryn Cornelius
                               his spare time to help our young thrive. Always finding ways to advocate for youth,
Director of Public Affairs &   constantly encouraging players to work hard, and always remaining optimistic even in the
         Marketing             face of a challenge is what makes Tyrone unique. Most of all, Tyrone has helped the rest of
                               our volunteers create a culture that says being a leader off the court and in the classroom
                               matters more than being a leader on the court. Tyrone has been influential in organizing
                               mentorship programs and most importantly advocating and supporting the success of the
                               youth in the community. Naturally connecting with other volunteers. Tyrone is someone
        CONTACT                who you can rely on to be consistent, committed and responsible. He built trust easily with
                               other volunteers and youth me because of his honesty. Tyrone has taken the responsibility
     P.O. Box 22240
                               of assisting during practices and helping us reach our fundraising goals, which enables our
    Oakland, CA 94612          players to travel to tournaments around the country. With his grit, passion, and great
     (510) 773‐8083            business acumen, Tyrone has the potential to be a very successful gentleman who will
                               make a great impact in the community and young kid’s lives.
     We are a 501c3
      organization
                               Tyrone has been a volunteer with the Oakland Rebels since March 5th, 2018 and he
    Tax ID# XX-XXXXXXX
                               volunteers on average 6 to 15 hours a week for practice and games.

                               Please feel free to contact me should you have any questions, comments, or concerns.


                               Regards,




                                Melvin Landry Founder/Commissioner
                               at oaklandrebelsbasketball@gmail.com
                               510-773-8083


                                                          www.OaklandRebels.org
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 43 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT K
                Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 44 of 61
                                    COMMITTEE ON CRIMINAL LAW
                                                    of the
                             JUDICIAL CONFERENCE OF THE UNITED STATES
                                       Gerald R. Ford Federal Building
                                    110 Michigan Street, N.W., Room 602
                                          Grand Rapids, MI 49503

Honorable   Paul J. Barbadoro                                                            TELEPHONE
Honorable   Raymond W. Gruender                                                          616- 456 -2021
Honorable   Judith C. Herrera
Honorable   Ellen Segal Huvelle
Honorable   Sterling Johnson, Jr.                                                        FACSIMILE
Honorable   Cindy K. Jorgenson                                                           6 1 6 -45 6-2 5 3 8

Honorable   Irene M. Kelley
Honorable   Theodore A. McKee
Honorable   Franklin L. Noel
Honorable   Charles R. Norgle, Sr.
Honorable   Margaret Casey Rodgers
Honorable   Keith Starrett
Honorable Robert Holmes Bell,   Chair


                                                February 16, 2012

                                                MEMORANDUM


    To:               Judges, United States District Courts
                      United States Magistrate Judges

   from:              Honorable Robert Holmes Bell
                      Chair, Judicial Conference Committee on Criminal Law

   RE:                CoST-CoNTAINMENT STRATEGIES RELATED TO PROBATION AND
                      PRETRIAL SERVICES OFFICES (IMPORTANT INFORMATION)


           I write to you as Chair of the Judicial Conference Committee on Criminal Law. Given the
   budget constraints under which the probation and pretrial services program are operating, it is
   imperative that we align our resources effectively to address those cases that are more complex and
   pose the greatest risks to community safety, while reducing expenditures in less complex and lower
   risk cases when it is prudent to do so. We ask your assistance in this effort by ordering reduced
   scope investigations and supervision services in appropriate cases. The attached document provides
   specific information on reduced services options and the costs associated with them. We encourage
   you to discuss the document with your colleagues and chief probation and pretrial officers.

           If you have any questions or suggestions for the Criminal Law Committee, please contact
   John Fitzgerald, Chief of the Criminal Law and Policy Staff, at John Fitzerald(iao.uscourts.gov
   or (202) 502-1625.

   Attachment

   cc:       Chief Probation Officers
             Chief Pretrial Services Officers
           Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 45 of 61
                                 Presentence Investigation Reports

Background: Rule 32(c) states that “[t]he probation officer must conduct a presentence
investigation and submit a report to the court before it imposes sentence unless. the court finds
                                                                                  .   .




that the information in the record enables it to meaningfully exercise its sentencing authority under
18 U.S.C. § 3553, and the court explains its findings on the record.” The rule also states, however,
that “[i]f the law permits restitution, the probation officer must conduct an investigation and submit
a report that contains sufficient information for the court to order restitution.”

Cost Savings Options: Full guideline presentence reports currently cost approximately $1,546 per
report. Below are examples of options that require fewer resources, and can help expedite
sentencing in certain cases.

1.     Waiver of the Presentence Report When the court finds that the information in the record
                                          —




       enables it to meaningfully exercise its sentencing authority under 1$ U.S.C. § 3553, and
       when a presentence report is not otherwise required, the court may waive the presentence
       report. If the presentence report is waived, and the defendant has at least nine months
       remaining on an imprisonment sentence, the probation office will prepare a Supplemental
       Report to the Bureau of Prisons (BOP). This abbreviated report assists the BOP in
       designation and classification determinations. These reports cost approximately $744 per
       report.

2.     Modified Presentence Report In any case, the court may order the probation officer to
                                      —




       prepare a modified presentence investigation report. These reports are designed to give the
       court flexibility in ordering shorter reports in appropriate cases. For example, these reports
       could be used in a case involving a single defendant, convicted on a single count of
       conviction where the defendant has no or few ties to the United States and is not exposed to a
       lengthy term of imprisonment or supervision (e.g., class A misdemeanors, class E felonies,
       cases in which the plea agreements contemplate a brief period of imprisonment or no prison
       at all, deportable aliens). Modified presentence investigation reports may not be suitable if
       the defendant has a history of violence or sexual offenses, significant ties to the country,
       identified risks and needs (e.g., current substance abuse or mental health issues), or
       significant assets, since these issues tend to have greater influence on the sentence imposed,
       Bureau of Prisons designation and programming, and post-conviction supervision. These
       reports cost approximately $744 per report.

3.     Expedited Sentencing Report Sometimes referred to as “worksheets,” these reports may be
                                     —




       ordered when the court waives the preparation of a presentence report and only requires that
       the probation office calculate the offense level and criminal history score needed to
       determine the guideline range. These reports do not include a narrative description of the
       offense or the defendant’s personal history. These reports cost approximately $335 per
       report.




                                                  1
           Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 46 of 61
                                     Early Termination of Supervision

Background: Under 18 U.S.C. § 3564(c) and 3583(e)(1), the court may terminate terms of
probation in misdemeanor cases at any time and terms of supervised release or probation in felony
cases after the expiration of one year of supervision if satisfied that such action is warranted by the
conduct of an offender and is in the interest ofjustice.

Cost Savings Options: The average annual cost of supervision in fiscal year 2010 was
approximately $3,938 per case.1 Terminating appropriate cases before they reach their full term
saves resources and allows officers to focus on offenders who continue to pose the greatest risk of
recidivism. The general criteria for officers in assessing whether a statutorily eligible offender
should be recommended to the court as an appropriate candidate for early termination are as follows:

1.      Stable community reintegration (e.g., residence, family, employment);

2.     Progressive strides toward supervision objectives and in compliance with all conditions of
       supervision (the existence of an outstanding financial penalty per se does not adversely affect
       early termination eligibility as long as the offender has been paying in accordance with the
       payment plan);

3.     No aggravated role in the offense of conviction, particularly large drug or fraud offenses;

4.     No history of violence (e.g., sexually assaultive, predatory behavior, or domestic violence);

5.     No recent arrests or convictions (including unresolved pending charges) or ongoing,
       uninterrupted patterns of criminal conduct;

6.     No recent evidence of alcohol or drug abuse;

7.     No recent psychiatric episodes;

8.     No identifiable risk to the safety of any identifiable victim; and

9.     No identifiable risk to public safety reflected in the risk assessment.

AO staff examined whether offenders whose supervision was terminated early (ET) had different
recidivism rates than similar offenders who were terminated at the full completion of their
supervision term (FT). Results indicated that ET cases were arrested less often, for less serious
charges, and were sentenced to terms of imprisonment less often. From a policy standpoint, it
appears that the above criteria, when properly applied, does not jeopardize public safety.




         ‘By comparison, the average annual cost of imprisonment in fiscal year 2010 was $28,284 per inmate.

                                                        2
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 47 of 61
                                  Location Monitoring Conditions

Background: Under 18 U.S.C. § 3142(c)(1)(B), the court is authorized to order participation in the
location monitoring program as a condition of pretrial release. The statute also requires the court to
impose electronic monitoring as a condition of pretrial release in any case that involves a minor
victim of certain sex offenses. Under 1$ U.S.C. § 3563(b)(19), the court is authorized to impose a
condition requiring that the probationer remain at his place of residence during non-working hours
and, if the court finds it appropriate, that compliance with this condition be monitored by telephonic
or electronic signaling devices (including global positioning systems (GPS)). The statute specifies
that the home detention and home incarceration components of the program will be used only as an
alternative to incarceration. This provision also applies to supervised release per 18 U.S.C.
§ 3583(d).
Cost Savings Options: The court can choose from several location monitoring technologies. Each
technology offers distinct advantages, and each carries its own costs (consisting of equipment rental,
monitoring time, and labor). Below are several examples of location monitoring technologies.

1.     Voice Verification System Telephones and automated systems verify a person’s presence
                                   —




       without traditionaL electronic monitoring equipment (i.e., no transmitter, receivers, tether)
       and serves as a cost-effective solution for monitoring compliance. The average daily cost for
       this technology in fiscal year 2011 was $1.60.

2.     Radio Frequency (RF) Technology A person’s presence is verified at a location using a
                                           —




       transmitter and receiver; 24-hour electronic surveillance designed to alert an officer when a
       participant leaves a location, returns home late from a pre-approved schedule, or tampers
       with the equipment. RF only monitors when the transmitter is in range of the receiver, and
       violations catmot be detected when the participant is out of range. The average daily cost for
       this technology in fiscal year 2011 was $3.50.

3.     Passive GPS Uses satellite tracking to record a participants location from the time of
                    —




       departure from the residence until return. While home, the GPS monitor downloads the
       tracking information to the vendor’s management system, which plots it into a mapping
       system for case management purposes. GPS is useful when there is no third party risk and
       real-time alerts are not needed. The average daily cost for this technology in fiscal year 2011
       was approximately $6.00.

4.     Active GPS Allows continuous monitoring of a person’s movements through an active
                   —




       tracking device, which may contain a GPS receiver, a cellular modem, a radio frequency
       receiver/dialer, or motion sensor. Appropriate for higher risk cases where an officer’s
       immediate notification of an alert would be sought. The average daily cost for this
       technology in fiscal year 2011 was approximately $8.00.

5.     Hybrid GPS Allows monitoring of a person’s movements through a combination of
                    —




       passive, active and RF technology. Officers may choose to utilize “hybrid location
       monitoring devices” because it offers multiple location monitoring technologies that can
       increase tracking accuracy in the community through the use of GPS while also better
       ensuring compliance to a curfew in their home through the use of Radio Frequency (RF)



                                                  3
  Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 48 of 61
technology. The average daily cost for this technology in fiscal year 2011 was approximately
$7.00.




                                         4
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 49 of 61



In addition to the cost of the technology, LM cases place greater requirements on staff, and therefore
require the expenditure of greater salary resources. The table below reflects the average, per case
salary costs for officers supervising LM cases (based on the national average salary for officers):

                          No LM                Voice               Radio
                         Condition          Verification         Frequency                GPS
 PretrialServices               $1,211               $1,298              $1,492                 $1637
 Probation                      $1,311               $1,442              $1,705               $1,901

Judges are encouraged to consider the costs of the technology and staff time when imposing location
monitoring conditions.




                                                 5
            Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 50 of 61
             Imposition and Modification of Special Conditions (Including Treatment)

Background: One of the most well established evidence-based principles is that supervision
interventions should be targeted based on the specific risk levels in each case. Often referred to as
the “risk principle,” this theory recognizes it is imprudent to take a one-size-fits-all approach to
supervision and treatment. Resources should be delivered to defendants and offenders at higher risk
of noncompliance or recidivism, which is generally measured by actuarial risk assessment
instruments.2 It is through intervention in higher risk cases that courts and officers efficiently further
the goal of public safety during the period of supervision and beyond.

Cost Savings Options: Since 2005 the cost of providing treatment services (substance abuse, mental
health, and sex offender) to defendants and offenders under federal supervision has risen by nearly
60 percent. Typically, these services are provided by vendors in the community under agreements
with the local probation and pretrial services offices and paid from decentralized judiciary funds. In
fiscal year 2010, for example, a total of$109,958,412 was spent on these services at an average cost
of $1,251 per client.

The tables below summarize data reported by probation and pretrial services offices for fiscal year
2010. The costs shown in the table represent average expenditures per client for some of the most
common types of treatment used to satisfy a special condition for substance abuse, mental health, or
sex offender treatment.

                     Substance Abuse Treatment                                   Average Spending Per Client
 Individual Counseling                                                                                             $ 497
 Group Counseling3                                                                                                 $ 707
 Manualized Cognitive Behavioral Group4                                                                            $ 779
 Short-term Residential                                                                                       $ 4,025
 Long-term Residential                                                                                        $ 7,572




          2Risk assessment instruments are high]y structured assessment instruments where the individual items are
 assigned numerical weights, combined in some mechanical way, and the scores are related to criminal behavior. The
 primary instruments used by the federal pretrial services and probation system are the Pretrial Services Risk
 Assessment, the Risk Prediction Index, and the Post Conviction Risk Assessment.

          3While the average spent per client on group counseling is more than the average spent on individual
 counseling, it should be noted that group counseling sessions generally occur with greater frequency and over a
 longer period of time.

          4Research shows that cognitive behavioral group treatment is among the most successful interventions with
 substance-dependent offenders. (Note: D.B. Wilson, L.A. Bouffard, and DL. McKenzie, “A Quantitative Review of
 Structured Group-Oriented Cognitive-Behavioral Programs for Offenders,” Criminal Justice and Behavior, Vol. 32,
 No. 2, pp. 172-204, 2005.) When and where available, this should be the default choice of treatment for substance
 dependent offenders. See also, Guide to Judiciary Policy, Volume 8, Part E, Chapter 5, §550.20.60(b).




                                                           6
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 51 of 61

                   Mental Health Treatment                Average Spending Per Client
Individual Counseling                                                          $ 1,040
Group Counseling                                                                 $ 675
Cognitive Behavioral Group                                                      $ 590


                    Sex Offender Treatment                Average Spending Per Client
Individual (pretrial)                                                           $ 842
Individual (post conviction)                                                   $ 1,410
Group (pretrial)                                                               $ 1,210
Group (post conviction)                                                        $ 1,623
Physiological Measures (Plethysmograph, Polygraph, VRT)                         $ 383




                                             7
           Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 52 of 61
                            Imposition and Length of Supervised Release

Background: Application Note 1 of the Commentary to USSG §5D1.1 says that the “court may
depart from this guideline and not impose a term of supervised release if supervised release is not
required by statute and the court determines, after considering the factors set forth in [18 U.S.C.
§ 3583(c), the defendant’s criminal history, and any substance abuse history], that supervised release
is not necessary.”

Cost Savings Options: If supervision is not required by statute or the guidelines, the court should
assess whether a term of supervision is necessary. To assist the court in making this determination,
officers should consider the risks the defendant poses to community safety and whether supervision
can effectively reduce those risks. Among the factors that the court can consider in deciding not to
impose supervision are:

1.     Stability in the community, home, and employment;
2.     Compliance with the terms and conditions of any pretrial services supervision;
3.     No aggravating role in the offense of conviction, particularly in large drug or fraud cases;
4.     No history of violence (e.g., sexually assaultive, predatory behavior, or domestic violence);
5.     No recent arrests (other than the count of conviction) and no pending charges;
6.     No recent evidence of alcohol or drug abuse;
7.     No recent psychiatric episodes;
8.     No identifiable risk to the safety of any identifiable victim; and
9.     No identifiable risk to public safety based on the results of any risk assessment.

The above list is not exhaustive, but it is designed to assist the court in assessing the need for any
period of supervision. Also, the presence of a single factor, by itself, may not sufficiently justifi a
recommendation for supervision. for example, the fact that restitution is due or that a fine is
recommended may not by itself mean that a term of supervision is necessary.

Supervision should not be imposed if the only offense of conviction is an infraction. Similarly, using
the above criteria, the court should scrutinize whether it is appropriate to place on supervision a
defendant whose only offense of conviction is a class B or C misdemeanor.

In ordering a term of supervision, the court should consider a term that is “sufficient, but not greater
than necessary” to satisfy the statutory purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2)
and recognizes the distinctions between a sentence of probation (which includes a punitive
component) and a term of supervised release (which is not intended to punish the defendant).

It should be noted that, the guidelines manual effective on November 1, 2011, suggests that the court
ordinarily should not impose a term of supervised release in a case in which supervised release is not
required by statute and the defendant is a deportable alien who likely will be deported after
imprisonment.




                                                    $
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 53 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT L
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 54 of 61



Guide to Judiciary Policy, Vol. 8E, Ch. 3                                              Page 28


                (1)      under continuous supervision for more than 18 months and in full
                         compliance with all conditions throughout the supervision term or

                (2)      under continuous supervision for more than 30 months and in full
                         compliance with all conditions throughout the last year.

                Exceptions to this rule would be career violent and/or drug offenders as
                described in 28 U.S.C. § 994(h) and offenders convicted of a sex offense
                or terrorism predicate as described in 18 U.S.C. § 3583 (j) or (k) for which
                life terms of supervised release are authorized.


§ 380 The Transition Off Supervision
The transition out of the criminal justice system is a process, not an event. It is the
culmination of a series of transitions that began when the offender was first arrested for
the crime and is one of the most critical for achieving long-term public safety beyond
the term of supervision. Transition off supervision is implemented throughout the
supervision period by providing offenders with the tools     and connecting them to the
                                                             —




social services   —they require to function under decreasing levels of control.

§ 380.10 Early Termination
        (a)     Under 18 U.S.C. § 3564(c) and 3583(e)(1), the court may terminate
                terms of probation in misdemeanor cases at any time and terms of
                supervised release or probation in felony cases after the expiration of one
                year of supervision if satisfied that such action is warranted by the
                conduct of an offender and is in the interest of justice. (Note: Early
                termination of parole cases is governed by the U.S. Parole Commission
                Rules and Procedures Manual, Nov. 2007, Section 2.43.)

        (b)     Officers should consider the suitability of early termination for offenders as
                soon as they are statutorily eligible. The general criteria for assessing
                whether a statutorily eligible offender should be recommended to the court
                as an appropriate candidate for early termination are as follows:

                (1)     Stable community reintegration (e.g., residence, family,
                        employment);

                (2)     Progressive strides toward supervision objectives and in
                        compliance with all conditions of supervision;

                (3)     No aggravated role in the offense of conviction, particularly large
                        drug or fraud offenses;
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 55 of 61



Guide to Judiciary Policy, Vol. 8E, Oh. 3                                                   Page 29


                (4)      No history of violence (e.g., sexually assaultive, predatory behavior,
                         or domestic violence);

                (5)      No recent arrests or convictions (including unresolved pending
                         charges) or ongoing, uninterrupted patterns of criminal conduct;

                (6)      No recent evidence of alcohol or drug abuse;

                (7)      No recent psychiatric episodes;

                (8)      No identifiable risk to the safety of any identifiable victim; and

                (9)      No identifiable risk to public safety based on the Risk Prediction
                         Index.

        (c)     The existence of an outstanding financial penalty per se does not
                adversely affect early termination eligibility as long as the offender has
                been paying in accordance with the payment plan.

        (d)     During the first 18 months of supervision, the appropriateness of early
                termination should be based on the offender’s overall progress in meeting
                supervision objectives and should include an evaluation of all the
                circumstances in the individual case. Offenders with identified risks to
                community safety should not be recommended for early termination.
                However, the failure to meet other criteria listed should not automatically
                exclude an offender from further consideration.

        (e)     At subsequent assessments, there is a presumption in favor of
                recommending early termination for probationers and supervised
                re leasees:

                (1)     Who have been under supervision for at least 18 months and

                        (a)      are not career violent and/or drug offenders (as described in
                                 28 U.S.C. § 994(h)), sex offenders, or terrorists,

                        (B)      present no identified risk to the public or victims, and

                        (C)      are free from any moderate (see: Guide, Vol 8E,
                                 § 620.40.20) or high (see: § 620.40.30) severity violations;
                                 and

                (2)     Who have been under supervision for at least 42 months and
          Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 56 of 61



Guide to Judiciary Policy, Vol. 8E, Oh. 3                                               Page 30


                         (a)     are not career violent and/or drug offenders (as described in
                                 28 U.S.C. § 994(h)), sex offenders, or terrorists, and

                         (B)     are free from any moderate (see: Guide, Vol 8E,
                                 § 620.40.20) or high (see: § 620.40.30) severity violations.
        (f)     Early termination assessments should be discussed with the supervisor as
                part of the periodic evaluation process. A request to the court for early
                termination consideration should include a summary of the offender’s
                adjustment under supervision, along with justification for a request for
                early termination supported by the chronological record. The request
                should also include options for the court to revisit the offender’s early
                termination at a later time.

        (g)     Should the court order the termination of an offender’s supervision, the
                case should be statistically closed immediately. Otherwise, until the next
                case evaluation, the case should ordinarily be supervised under low
                intensity supervision standards (see: Guide, Vol 8E, § 440).

§ 380.20 Case Closing Activities
        (a)     For cases under active supervision, officers are to undertake the following
                case closing activities during the last six months of the supervision term.

                (1)      For offenders who continue to present current risks and needs (as
                         documented on the last case plan), interview the offender and his
                         or her family or significant others to discuss future plans,
                         particularly as they relate to the need for ongoing services to
                         address risks and needs; and refer the offender to appropriate
                         service providers in the community for assistance with substance
                         abuse or mental health counseling and support, medication,
                         housing, and other basic needs.

                (2)     For offenders with outstanding monetary penalties, notify the
                        Financial Litigation Unit of the U.S. attorney’s office of the pending
                        termination of supervision for offenders who will have outstanding
                        fine and restitution balances and provide the unit with all available
                        information on offender resources and ability to pay.

                (3)      For all offenders,

                         (a)     Assess whether the offender is subject to any newly enacted
                                 or expanded statutory requirements and, if so, implement or
Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 57 of 61




                USA v. Tyrone Williams
               Case No. CR 18–00224 SI




               EXHIBIT M
             Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 58 of 61




                                                                                    WILLIAM R. BURCHILL, JR.
 JAMES C. DUFF                ADMINISTRATIVE OFFICE OF THE                              Associate Director
          or
                                 UNITED STATES COURTS                                  and General Counsel

JILL C. SAYENGA                                                                        ROBERT K. LOESCHE
  Deputy Director                        WASHINGTON, D.C. 20544                        Deputy General Counsel



                                             May 12, 2009

 Ms. Ellie N. Hayase Asasaki
 United States Probation
 2-2 15 Prince Kuhio Federal Building
 300 Ala Moana Boulevard
 Honolulu, HI 96850-000 1

 Dear Ms. Asasaki:

         I am responding to your inquiry regarding the availability of early termination of
 supervised release under 18 U.S.C. §3583(e)(1)’ when an offender had been sentenced to
 a mandatory minimum term of five years supervised release under 21 U.S.C.
 841(b)(1)(A). The concern is that if a term of supervised release is a mandatory
 minimum sentence, a court is precluded from exercising its early termination authority
 that traditionally has applied to supervised release terms prescribed by 18 U.S.C.
 §3583(b).



          ‘Section 3583(e)(1) states:

                    (e) Modification of conditions or revocation.--The court may, after
                    considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C),
                    (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—-

                            (1) terminate a term of supervised release and discharge the
                    defendant released at any time after the expiration of one year of supervised
                    release, pursuant to the provisions of the Federal Rules of Criminal
                    Procedure relating to the modification of probation, if it is satisfied that
                    such action is warranted by the conduct of the defendant released and the
                    interest ofjustice.

 12 U.S.C. §3583(e)(1).
                         A TRADITION Of SERVICE TO THE fEDERAL JUDICIARY
         Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 59 of 61



Ms. Ellie N. Hayase Asasaki                                                            Page 2


        The Sixth Circuit is the only circuit court to address this issue. In United States v.
$pinetle, 41 f.3d 1056 (6th Cir. 1994), the panel considered whether Congress had altered
district courts’ discretionary authority under §3583(e)(1) to terminate supervised release
after one year of supervision, when it enacted 21 U.S.C. §841(b)(1)(C), which requires
imposition of a three-year minimum term of supervised release at sentencing for certain
drug offenses. The Spinelle court examined the plain meaning of the two statutes and
concluded that Congress clearly intended to differentiate the sentencing phase from the
post-sentencing phase. Prior to amendment of 18 U.S.C. §3583(a) by the Anti-Drug Abuse
Act of 1986 (“ADAA”), Pub. L. No. 99-570, 100 Stat. 3207 (codified as amended at 21 U.S.C.
§ 801-971), district courts only had discretionary authority to impose supervision at
sentencing for drug offenders. Under 18 U.S.C. §3583(e)(1), courts also had separate
discretionary authority to terminate supervision after one year. When Congress later
amended 1$ U.S.C. §3583(a) to require imposition of supervised release if such a term is
required by a statute other than §3583(b), which specifies the supervision term for most
offenses, it only limited courts’ discretionary authority when imposing the sentence. The
separate authority to terminate supervision early under 18 U.S.C. §3583(e)(1) remained
unaltered regardless of whether the term was prescribed as a mandatory minimum in an
ADAA offense or was imposed as required by the default §3583(b). Spinelle, 41 F.3d at
1060; see also United States v. McClister, No. 02-CR-$7, 200$ WL 153771 (D. Utah Jan.
14, 2008) (same); United States v. Scott, 362 F. Supp.2d 982 (N.D. Ill. 2005) (same).

       Thus, a district court may terminate supervised release early (after one year) under
§3583(e)(1) after giving notice to the government of the proposed modification pursuant
to Federal Rule of Criminal Procedure 32.1(c) so it has an opportunity to object. This is
so even if the term of supervised release was imposed as a mandatory minimum tenTi of
five years supervised release under 21 U.S.C. 841(b)(1)(A).

        A related issue that frequently comes up in this context is whether a court may
terminate supervised release prior to its expiration even when the offender has not
successfully complied with all of his conditions of supervision. It is a common
misconception that early termination under §35$3(e)(1) must be based on an offender’s
significantly changed circumstances or extraordinarily good performance under
supervision. The offender’s conduct while under supervision is only one of many factors
that a district judge must consider when exercising her discretion under §3583(e)(1),
however. The district court may, under factors set forth in 18 U.S.C. §3553(a),2



       2The relevant §3553(a) factors are: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) deterrence; (3) protection of the
public; (4) the need to provide the defendant with educational, vocational training,
medical care or other rehabilitation; (5) the sentence and sentencing range established for
                    A TRADITION Of SERVICE TO THE FEDERAL JUDICIARY
         Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 60 of 61



Ms. Ellie N. Hayase Asasaki                                                             Page 3


“terminate a term of supervised release. at any time after the expiration of one year of
                                           .   .



supervised release. . . if it is satisfied that such action is warranted by the conduct of the
defendant released and the interest ofjustice.” Id. §3583(e)(l).

        Courts have discretion under §3583(e)(1) to discontinue supervision after one year
if any combination of the specified factors in §3553(a) and §3583(e) justifies early
termination. Generally, the §3553(a) factors that were first considered at sentencing will
not have changed significantly when a district judge is evaluating early termination of
supervision. For that reason, courts often emphasize the unremarkable “conduct of the
defendant” while under supervision as a basis for denying an offender’s motion for early
termination. See, e.g., United States v. McClain, No. 99-CR-93, 2009 WL $54107, at *1
(E.D. Wis. Mar. 30, 2009) (early termination rarely warranted; only occasionally justified
for changed circumstances such as exceptionally good behavior); United States v.
Williams, No. 02-216, 2006 WL 618849, at *1 (E.D. Pa. Mar. 13, 2006) (same); United
States v. McKay, 352 F. Supp.2d 359, 361 (E.D.N.Y. 2005) (same); United States v.
Guilliatt, No. 01-408, 2005 WL 589354, at *1 (E.D. Pa. Jan.18, 2005) (same); United
States v. Caruso, 241 F. Supp.2d 466, 468-69 (D.N.J. 2003) (same); United States v.
Faterno, 99-CR-037, 2002 WL 1065682, at *2 (D.N.J. Apr. 30, 2002) (same).

        Section 3583(e)(1) does not require “exceptional conduct” tojustif,i early
termination, however. Instead, a court must simply be satisfied that the termination is
warranted and is in the interest ofjustice. The Judicial Conference has endorsed nine
criteria for assessing whether an offender who satisfies the minimal statutory factors
should be recommended for early termination:

              (1) stable community reintegration (e.g., residence, family, employment);
              (2) progressive strides toward supervision objectives and in compliance
              [sic] with all conditions of supervision; (3) no aggravated role in the offense
              of conviction, particularly large drug or fraud offenses; (4) no history of
              violence . .; (5) no recent arrests or convictions . . . ; (6) no recent evidence
                       .



              of alcohol or drug abuse; (7) no recent psychiatric episodes; (8) no
              identifiable risk to the safety of any identifiable victim; and (9) no
              identifiable risk to public safety.


the category of defendant; (6) any pertinent policy statement by the Sentencing
Commission; (7) the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct; and (8) the need to
provide restitution to any victims of the offense. See 18 U.S.C. §3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).


                    A TRADITION Of SERVICE TO THE FEDERAL JUDICIARY
        Case 3:18-cr-00224-SI Document 5-1 Filed 10/09/20 Page 61 of 61



Ms. Ellie N. Hayase Asasaki                                                       Page 4


See Supervision ofFederal Offenders, Monograph 109, Chapter 111-20 to 21, approved for
publication by the Judicial Conference in March 2008. If the offender satisfies the
§3583(e)(1) and nonbinding Conference factors, officers may recommend that a district
court terminate a supervision term prior to its predicted expiration date.

       I hope this discussion responds to your concerns. Please contact me if you have
any further questions.

                                                Sincerely,




                                               Joe Gergits
                                               Assistant General Counsel




                  A TRADITION Of SERVICE TO THE FEDERAL JUDICIARY
